UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6368



WAYNE DOUGLAS BUTTS,

                                             Plaintiff - Appellant,

          versus


MS. DUNN, Nurse at Haynesville Correctional
Center; BRENDA LEWIS, Nursing Supervisor at
Haynesville Correctional Center; L. CORNER,
Operations Officer at Haynesville Correctional
Center; GENE M. JOHNSON, Director of the
Virginia Department of Corrections; D. T.
MAHON, Warden of Haynesville Correctional;
STACY ALLEN, Hearings Officer for Haynesville
Correctional Center; MS. KIRKSEY, Nurse at
Haynesville Correctional Center; MS. ELAM,
Nurse at Haynesville Correctional Center,

                                            Defendants - Appellees,
          and


DR. OFAR, Medical Director,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00579-JBF)


Submitted:   October 29, 2007           Decided:    November 15, 2007


Before NIEMEYER and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Wayne Douglas Butts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Wayne Douglas Butts appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Butts v. Dunn, No. 2:06-cv-00579-JBF (E.D. Va.

filed Feb. 23, 2007, entered Feb. 27, 2007).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 3 -